In re Taylor, Jimmy; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 245-992.
Granted. Relator’s amended sentence, imposed on February 24, 1992, is hereby vacated, and the district court is ordered to resen-tence the relator after a hearing at which the relator and the prosecution are allowed to present evidence and argument regarding the intent of the original sentencing judge. State v. Husband, 593 So.2d 1257 (La.1992).
KIMBALL, J., not on panel.